Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-505

IN RE JAY B. ZUCKER

A Member of the Bar of the
District of Columbia Court of Appeals                   DDN: 273-17

Bar Registration No. 494819

BEFORE: Glickman, Thompson, and Beckwith, Associate Judges.

                                  ORDER
                            (FILED – August 2, 2018)

       On consideration of the certified order from the state of New York
suspending respondent from the practice of law for a period of six months and until
further order of that court; this court’s May 24, 2018, order suspending respondent
pending resolution of this matter and directing him to show cause why reciprocal
discipline should not be imposed; respondent’s response to the court’s order; and
the statement of Disciplinary Counsel; it appearing that respondent filed an In re
Goldberg, 460 A.2d 982 (D.C. 1983), affidavit; and it further appearing that
respondent has been reinstated to the practice of law in the state of New York, it is

       ORDERED that Jay B. Zucker is hereby suspended from the practice of law
in the District of Columbia for a period of six months, nunc pro tunc to August 15,
2017. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all
cases in which the respondent does not participate).


                                  PER CURIAM